UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HILLS BANCORPORATION (Exact Name of Registrant as specified in its Charter) IOWA 42-1208067 (State of Incorporation) (IRS Employer Identification No.) 131 Main Street Hills, Iowa 52235 (Address of principal executive offices, including zip code) HILLS BANCORPORATION 2 (Full Title of the Plan) Mr. James G. Pratt Treasurer, Secretary and Chief Financial Officer Hills Bancorporation 131 Main Street Hills, Iowa 52235 (319) 679-2291 (800) 445-5725 (Name, address and telephone number of agent for service) Copies to: Thomas C. Blank, Esq. Shumaker, Loop & Kendrick, LLP 1000 Jackson Toledo, Ohio43604 (419) 241-9000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Securities to be Amount to be Proposed Maximum Proposed Maximum Amount of Registered Registered Offering Price per
